DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with
Hopeton Walker on June 06, 2022.
Claims
The claim set filed May 09, 2022 has been amended as follows:
1. (Currently Amended) A system for adjusting a size of a headwear, comprising of: 
a track having a first side and a second side, 
wherein the first side comprises teeth thereon and the second side comprises a smooth face, 
wherein the track is configured to extend[[s]] across an area of a back side of the headwear,
wherein the teeth further comprise a plurality of adjustment teeth on the first side of the track and a stopper tooth on each end of the first side of the track, and wherein a height of the stopper tooth is greater than a height of the plurality of adjustment teeth;
two opposing engagement clips are configured to attach[[ed]] to the back side of the headwear, spaced approximately five inches apart, with the track in between the two opposing engagement clips, 
wherein the two opposing engagement clips interface with the teeth on the first side of the track for minor increments of adjustment sizes, and the system maintains structural integrity by not wearing out or losing its shape or flexibility over time; and 
a plurality of smooth assembly tabs, wherein each smooth assembly tab of the plurality of smooth assembly tabs corresponds to a smooth surface located beside the stopper tooth at each end of the track, wherein a corresponding end of the track extends through one of the two opposing engaging clips via the smooth assembly tab located at the corresponding end of the track, wherein the stopper tooth is a last tooth of the teeth on the track, and 
wherein the stopper tooth is maximum in size of the plurality of adjustment teeth.  
4. (Currently Amended) The system of claim 1, wherein the teeth on the first side of the track face[[s]] the head when in use, and the smooth face of the track faces away from the head when in use.  
5. (Currently Amended) The system of claim 4, wherein adjustments to the size of the headwear are made by pushing or pulling on the two opposing engagement clips without removing the headwear from the head when in use.  
6. (Currently Amended) The system of claim 5, wherein a fit of the headwear is adjusted symmetrically by pushing or pulling on the two opposing engagement clips when in use.  
7. (Previously Presented) The system of claim 1, wherein the two opposing engagement clips contain a clip to secure to the track.  
8. (Previously Presented) The system of claim 7, wherein the two opposing engagement clips contain a hinge zone.  
9. (Previously Presented) The system of claim 8, wherein the two opposing engagement clips contain a negative pressure area.  
10. (Currently Amended) The system of claim 9, wherein adjustments to the size of the headwear are made by pushing or pulling on the two opposing engagement clips without removing the headwear from the head when in use.  
11. (Currently Amended) The system of claim 10, wherein a fit of the  headwear is adjusted symmetrically by pushing or pulling on the two opposing engagement clips when in use.  
12. (Original) The system of claim 1 wherein the track is made of plastic.  
13. (Previously Presented) The system of claim 1 wherein the two opposing engagement clips are made of plastic.  
14. (Currently Amended) The system of claim 1 wherein the two opposing engagement clips are configured to be sewn to the back side of the headwear.  
15. (Currently Amended) The system of claim 1 wherein the two opposing engagement clips are configured to be glued to the back side of the headwear.  
16. (Previously Presented) The system of claim 1 wherein an entire structure of the track that comprises the teeth on the first side and the smooth face on the second side is used for size adjustment.  
17. (Currently Amended) A system for adjusting a size of headwear, comprising of: 
a track having a first side and a second side, 
wherein the first side comprises teeth thereon, and the second side comprises a smooth face, wherein the track is configured to extend[[s]] across an area on a back side of the headwear, and 
wherein the teeth further comprise a plurality of adjustment teeth on the first side of track and a stopper tooth on each end of the first side of the track, and wherein a height of the stopper tooth is greater than a height of the plurality of adjustment teeth;
two opposing engagement clips are configured to attach[[ed]] to the back side of the  headwear, spaced approximately five inches apart, with the track in between the two opposing engagement clips, 
wherein the two opposing engagement clips interface with the teeth on the first side of the track for minor increments of adjustment sizes, the system maintains structural integrity by not wearing out or losing its shape or flexibility over time, and wherein adjustments to the size of the  headwear are made by pushing or pulling on the two opposing engagement clips without removing the  headwear from the head when in use, and a fit of the  headwear is adjusted symmetrically by pushing or pulling on the two opposing engagement clips when in use; and 
a plurality of smooth assembly tabs, wherein each smooth assembly tab of the plurality of smooth assembly tabs corresponds to a smooth surface located beside the stopper tooth at each end of the track, wherein a corresponding end of the track extends through one of the two opposing engaging clips via the smooth assembly tab located at the corresponding end of the track, wherein the stopper tooth is a last tooth of the teeth on the track, 
and wherein the stopper tooth is maximum in size of the plurality of adjustment teeth.
Specification
	The specification filed May 09, 2022 has been amended as follows:
[0012] FIG. 1 represents the tooth/track component of the cap size adjustment system of a cap, in accordance with an embodiment of the present invention[[.]]; 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are allowed over the prior art of record as none of them, alone or in combination, disclose ) A system for adjusting a size of a headwear, comprising of: a track having a first side and a second side, wherein the first side comprises teeth thereon and the second side comprises a smooth face, wherein the track is configured to extend[[s]] across an area of a back side of the headwear, wherein the teeth further comprise a plurality of adjustment teeth on the first side of the track and a stopper tooth on each end of the first side of the track, and wherein a height of the stopper tooth is greater than a height of the plurality of adjustment teeth; two opposing engagement clips are configured to attach[[ed]] to the back side of the headwear, spaced approximately five inches apart, with the track in between the two opposing engagement clips, wherein the two opposing engagement clips interface with the teeth on the first side of the track for minor increments of adjustment sizes, and the system maintains structural integrity by not wearing out or losing its shape or flexibility over time; and a plurality of smooth assembly tabs, wherein each smooth assembly tab of the plurality of smooth assembly tabs corresponds to a smooth surface located beside the stopper tooth at each end of the track, wherein a corresponding end of the track extends through one of the two opposing engaging clips via the smooth assembly tab located at the corresponding end of the track, wherein the stopper tooth is a last tooth of the teeth on the track, and wherein the stopper tooth is maximum in size of the plurality of adjustment teeth. The closest prior art is Musal 20050262618, Donovan 2345242, Lovato US 6219889, Fang 6314587, and Guay US 6760927. Musal does not teach the second side has a smooth face, that the two opposing engagement clips are spaced apart approximately five inches, nor each of a smooth assembly tab beside the respective stopper teeth. Donovan does not teach stopper teeth nor the height of the stopper teeth being maximum in size compared to the plurality of adjustment teeth. Lovato does not teach stopper teeth nor the height of the stopper teeth being maximum in size compared to the plurality of adjustment teeth. Fang does not teach stopper teeth nor the height of the stopper teeth being maximum in size compared to the plurality of adjustment teeth. Guay does not teach stopper teeth nor the height of the stopper teeth being maximum in size compared to the plurality of adjustment teeth, nor each of a smooth assembly tab beside the respective stopper teeth. Modifying Musal, Donovan, Lovato, Fang, and Guay to have the claimed structure would be hindsight reconstruction based on the Applicant’s own disclosure, therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732